JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-01048-CR

                          LUIS SANCHEZ ACOSTA, Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee

         Appeal from the County Criminal Court at Law No. 8 of Harris County.
                                (Tr. Ct. No. 1881137).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on November 12, 2013. After inspecting the record of the court below, it is
the opinion of this Court that the record reveals error in the trial court’s judgment.
Accordingly, the Court reverses the trial court’s judgment and remands the case to the
trial court for further proceedings.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 9, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and Lloyd.